DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
	Claims 13 and 14, line 1, “claim 1” has been changed to –claim 7--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 7, 15, and 18, the reason for the allowance of claims is the inclusion of the limitation of: an outer loading tube including a cylindrical body defining a plurality of through-holes in alignment with the plurality of shaped charge openings; and the first charge orienting end and the second charge orienting end each include a spring element and a contact plate, the spring element biasing the contact plate axially outward, with each contact plate defining a central opening therein in claim 1, the second portion including a spring element and a contact plate, the spring element biasing the contact plate in a direction away from the internal charge holder, with each contact plate defining a through-hole therein in claim 7, the addressable switch housing and the detonator housing each include a spring element that bias a contact plate in an axially outward direction; the plurality of perforations are angularly offset from each other within a single perforation plane in claim 15, and first and second tandems joined to opposing ends of the perforating gun; the addressable switch housing and the detonator housing each include a spring element and a contact plate, the spring element biasing the contact plate in an axially outward direction in claim 18. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. Claims 2-6, 8-14, 16-17, and 19-20 are allowed as being dependent on one of claims 1, 7, 15, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676